office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date conex-107308-19 uil the honorable michael c burgess member u s house of representatives south stemmons freeway suite lake dallas tx attention ---------------- dear representative burgess i am responding to your inquiry dated date on behalf of your constituent ------------ --------------asked about the tax reporting requirements for nail salon workers who receive cash payments specifically --------------explained his concerns about possible underreporting of income by workers in this industry this information_letter highlights certain general principles of law it is intended for information purposes only and does not constitute a ruling see revproc_2019_1 sec_2 2019_1_irb_1 january sec_61 of the internal_revenue_code code provides that gross_income means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-2 of the income_tax regulations provides that tips are income to the recipients sec_3101 and sec_3111 of the code impose social_security and medicare taxes under the federal_insurance_contributions_act fica on employees and employers respectively equal to a percentage of the wages received by an employee with respect to employment sec_3121 defines wages for purposes of the fica tax as all conex-107308-19 remuneration for services performed by an employee for an employer with certain exceptions sec_3121 provides that cash tips of dollar_figure or more received by an employee in any calendar month in the course of the employee’s employment are wages for fica purposes similar rules are provided in sec_3401 and sec_3402 as they apply to income_tax_withholding the code establishes a set of specific rules that govern tip reporting the fundamental rule is that an employee must report tips received to his or her employer this rule is found at sec_6053 of the code and requires every employee who receives more than dollar_figure in tips a month to report those tips to their employer on a written_statement no later than the 10th day of the month following the month in which the employee received the tips sec_6051 requires employers to provide employees with a written_statement form_w-2 each year showing among other things the_amount_of_wages paid and the amount of income and employment_taxes deducted and withheld under sec_31_6051-1 of the regulations tips reported by the employee to the employer under sec_6053 are reported as wages on form_w-2 self-employed individuals generally are responsible for filing and paying all their own taxes which includes self-employment_tax as well as income_tax self-employment_tax is a social_security and medicare_tax primarily for individuals who work for themselves it’s similar to the social_security and medicare taxes withheld from the pay of most wage earners tips received by self-employed individuals should be reported as income on schedule c profit or loss from business self-employed individuals can get more information about reporting in publication tax guide for small_business on our website at www irs gov click on forms publications if the irs determines that a worker underreported their tips they could be subject_to additional federal_income_tax social_security and medicare taxes penalties and interest may also apply i’m enclosing a copy of publication reporting tip_income which provides guidance for employees who receive tips i’m also enclosing a copy of publication tips on tips which gives guidance to tip_income reporting for employers in businesses that usually generate tip_income conex-107308-19 again this letter is intended for information purposes only and does not constitute a ruling i hope it is helpful if you have additional questions please contact me or ---------- ------------------------at ------------------ sincerely enclosures melissa l duce senior technician reviewer employment_tax branch office of the associate chief_counsel employee_benefits exempt_organizations employment_tax
